Citation Nr: 0125369	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  97-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970, including more than 2 years foreign service with 
USARPAC.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

This case was previously before the Board and remanded to the 
RO in November 2000 for a Travel Board hearing.

A hearing was held at the RO in July 2001 before the Board 
member rendering the determination in this claim.  A 
transcript of the hearing has been included in the claims 
folder for review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Available service medical records include a "Report of 
Medical History" completed by the veteran in February 1970 in 
connection with his release from service in which he 
indicated that he did not have a history of skin disease.  
Upon clinical evaluation, his skin was found to be normal 
except for a tattoo on the left arm.

In a statement dated in October 1996, J. Schmelzer, D.O., 
reported that he first examined the veteran in May 1996 for 
cystic acne.  Dr. Schmelzer noted that the veteran reported 
that he had been exposed to Agent Orange and that he had had 
this condition from when he was discharged from military 
service.  Dr. Schmelzer diagnosed the veteran's condition as 
chloracne with scarring.  In a letter dated in February 1998, 
Dr. Schmelzer again noted that the veteran did not develop 
his acne condition until after he was exposed to Agent Orange 
and that because of his clinical findings combined with the 
veteran's history, he could with confidence make the 
diagnosed of chloracne.

A VA examination for disability evaluation purposes in April 
1997 resulted in a diagnostic impression of chloracne.  The 
physician noted that the veteran would be seen at the 
dermatology clinic to confirm the diagnosis of chloracne.  No 
opinion was offered as to the date of onset or the etiology 
of the chloracne.  VA outpatient treatment records dated in 
June 1997 include an assessment of "Acne:  agent orange 
complication;" and an entry dated in August 1997 notes that 
the veteran's problems include "Acne from agent orange."

The veteran testified at a hearing in September 1998.  
Following this hearing, the RO requested additional service 
medical records for the veteran showing treatment while he 
had been in Vietnam and also requested private medical 
records from the Calumet Dermatology Associate.  In a letter 
dated in January 1999, Calumet Dermatology Associates 
notified the RO that any treatment records for the veteran 
would have been destroyed after 7 years.  However, St. 
Margaret Mercy Healthcare was identified as the laboratory 
where any biopsies, if done, would have been sent.  In March 
1999 the RO requested the veteran to state whether any 
biopsies had been done when he was being treated at Calumet 
Dermatology Associates and if so, to authorized the release 
of such information to VA.  It does not appear that a reply 
was ever received from the veteran.  The service department 
reported that no additional medical records could be located 
for the veteran.

In the July 2001 Travel Board hearing, the veteran testified 
that his foreign service in excess of 2 years was all in the 
fields of Vietnam where he was exposed to herbicides.  He 
indicated that it was during his 2nd year in Vietnam that he 
started to experience terrible itching and rashes.  He 
reported that when he was released from service in 1970 he 
moved to Indiana where he saw a dermatologist in the early 
1970's.  The Board Member noted that the veteran's 
authorization was apparently needed to obtain records from 
the St. Margaret Mercy Healthcare Center.  While the veteran 
indicated that he believed those records were already of 
record, no such records are in the claims folder.

Accordingly, this case is REMANDED for the following:

1. The RO should once again request the 
veteran to authorize St. Margaret Mercy 
Healthcare Center to release copies of 
any medical records at that facility to 
VA.  The veteran should also be requested 
to identify all medical care providers 
who have treated him for his skin 
disorder in the recent past.  The RO 
should obtain records from all sources 
identified by the veteran, to include 
medical records or biopsy reports from 
the St. Margaret Mercy Healthcare Center, 
5454 Hohman Avenue, Hammond, Indiana 
46321.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of the 
negative results.  38 C.F.R. § 3.159 
(2001). 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.

3.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
specialist in dermatology in order to 
determine the nature, date of onset, and 
etiology all dermatological disorders 
manifested by the veteran.  The claims 
folders should be reviewed by the 
examiner prior to the examination, and a 
statement to that effect must be included 
in the examination report.  The examiner 
should elicit a detailed history from the 
veteran as to his skin problems.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  After examining the 
veteran and reviewing the claims folder, 
the dermatologist should offer an opinion 
as to whether it is as likely as not that 
a skin disorder began during the 
veteran's military service or is related 
to such service, including exposure to 
herbicides during such service.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiners.

4.  Thereafter, the RO must review the 
case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


